 



March 7, 2005

Mark Barrenechea
[ADDRESS REDACTED]

Dear Mark:

     As you know, as of January 21, 2005, your new position with Computer
Associates International, Inc., a Delaware corporation (the “Company”) and its
affiliates from time to time (together, the “Group”), is that of Executive Vice
President of Technology Strategy and Chief Technology Architect of the Company.
In such capacity, you will report to the Company’s Chief Executive Officer
(“CEO”).

     You will have the authority, responsibilities and reporting relationships
that correspond to your position, including any particular authority,
responsibilities and reporting relationships that the CEO may assign to you from
time to time. You agree to comply with such policies of the Company as may be
adopted from time to time. You understand that you may be spending much of your
time traveling and performing many of your responsibilities from locations other
than the Company’s principal offices.

     During your employment, you will devote substantially all of your business
time and attention to the Group and will use good faith efforts to discharge
your responsibilities under this Agreement to the best of your ability.

     During your employment, you will not render any business, commercial or
professional services to any non-member of the Group. However, you may serve on
corporate, civic or charitable boards, so long as these activities do not
interfere with your performance of your responsibilities under this Agreement
and such service is approved by the Board.

Compensation; Benefits

     During your employment, you will continue to receive an annual base salary
(your “Salary”) of $450,000, payable in accordance with the Company’s regular
payroll practices.

     With respect to the fiscal year ending March 31, 2005, you remain eligible
to receive an Annual Performance Bonus, with a target of $350,000, if you remain
employed through March 31, 2005, subject to the terms and conditions of the
Company’s 2002 Incentive Plan and the resolutions, dated June 30, 2004 (the
“Resolutions”), of the Compensation and Human Resource Committee of the Board of
Directors. In addition, if you remain employed through March 31, 2005, you
remain eligible to receive your targeted Long-Term Performance Bonus for the
performance periods commencing on April 1, 2004, which Long-Term Performance
Bonus shall otherwise be subject to the applicable terms and conditions under
the 2002 Incentive Plan and the Long-Term Performance Bonus program set forth in
the Resolutions.

     You will be entitled to paid annual vacation during your employment in
accordance with Company policy. During your employment, you will also be
eligible to participate in the Group’s employee benefit and welfare plans,
including plans providing retirement benefits, medical, dental, hospitalization,
life or disability insurance, on a basis that is at least as favorable as that
provided to similarly situated senior executives of the Group.

     You will be reimbursed for all business and entertainment expenses incurred
by you in performing your responsibilities under this Agreement, subject to the
Group’s normal practices for senior executives.

 



--------------------------------------------------------------------------------



 



Termination of Employment

     You or the Company may terminate your employment at any time for any
reason, or for no reason, subject to the provisions of this letter. On
termination of your employment, the Group will have no further obligations to
you except as provided below.

     Upon a termination of employment for any reason, you will be entitled to
your unpaid Salary through the Effective Termination Date (as defined below),
any accrued but unused vacation, and any accrued expense reimbursements in
accordance with the Company’s policies. In addition, the Company will pay you
any amounts and provide to you any benefits to which you are entitled, under any
plan, contract or arrangement of the Group in accordance with the applicable
terms thereof. Furthermore, the Company hereby affirms that you are not
obligated to repay any relocation expenses which the Company paid in connection
with your move from California.

     In addition, if the Company terminates your employment without Cause or you
resign for Good Reason (as each term is defined in the Appendix):

(1) The Company will pay you, in one lump sum payable on the first full payroll
cycle following your return of an executed separation agreement (substantially
in the form attached as Exhibit A hereto) and the expiration of the seven
(7) day revocation period referenced therein, an amount equal to (A) one (1)
times your then current Salary and (B) $15,000 as a COBRA assistance payment, in
accordance with the Company’s form of separation agreement as in effect from
time to time;

(2) Each outstanding option to purchase the Company’s common stock that is held
by you and that is vested and exercisable as of the Effective Termination Date,
shall remain exercisable until the fifth anniversary of the Effective
Termination Date or the last day of such option’s term, whichever is earlier, as
provided in the applicable option award certificate and incentive plan; and

(3) You will be entitled to outplacement assistance in accordance with the
Company’s policy, as in effect from time to time.

     You and the Company agree to provide 15 days’ advance written notice of any
termination (a “Termination Notice”), except as provided below. Accordingly, the
effective date of termination of your employment (the “Effective Termination
Date”) will be 15 days after Termination Notice is given, except that (1) the
Effective Termination Date will be the date of the Company’s Termination Notice
if your employment is terminated by the Company for Cause, although the Company
may provide a later effective date in the Termination Notice, (2) the Effective
Termination Date will be 15 days after Termination Notice is given if your
employment is terminated because of your long-term disability, (3) the Effective
Termination Date will be 120 days after Termination Notice is given if your
employment is terminated by the Company without Cause and such Termination
Notice is given prior to June 1, 2005 and (4) the Effective Termination Date
will be the time of your death if your employment is terminated because of your
death. The Company may elect to place you on paid leave for all or part of the
advance notice period. Additionally, in the event you give the Company
Termination Notice, the Company may waive the 15-day notice requirement and
accelerate the effective date to an earlier date.

     If, during your employment, there is a “Change in Control”, as defined in
the Company’s Change in Control Severance Policy (the “CIC Severance Policy”),
and you are entitled to the payments and benefits provided in the CIC Severance
Policy they will reduce (but not below zero) the corresponding payment or
benefit provided under this Agreement. It is the intent of this provision to pay
or to provide to you the greater of the two payments or benefits but not to
duplicate them. Similarly, if you are entitled to any payments or benefits under
the Company’s severance policy, they will reduce the corresponding payment or
benefit provided under this Agreement. It is the intent of this provision to pay
or to provide to you the greater of the two payments or benefits but not to
duplicate them.

 



--------------------------------------------------------------------------------



 



     The Company will not be required to make the payments and provide the
benefits stated in this Agreement upon a termination of employment unless you
execute, comply with and deliver to the Company a separation agreement,
substantially in the form attached hereto as Exhibit A. Such separation
agreement will require you to certify that you have complied, and will continue
to comply, with each of the provisions of the Employment and Confidentiality
Agreement (or similar agreement) that you signed when you began working for the
Company (the “Employee Agreement”), except that the separation agreement will
provide that your covenant not to compete for the one-year period following your
termination (as set forth in the Employee Agreement) will be revised to
specifically prohibit your engaging in any competitive activities with the
following entities: IBM, Microsoft Corp., BMC Software, Quest and EMC. You will
continue to remain subject to all of the other provisions in the Employee
Agreement including, without limitation, the non-solicitation provisions
relating to customers and employees, as set forth therein.

No Public Statements or Disparagement

     Except as required by statute or legal process, you agree that you will not
intentionally make any public statement that would libel, slander or disparage
any member of the Group or any of their respective past or present officers,
directors, employees or agents. Except as required by statute or legal process,
the Company agrees that it will not intentionally make any public statement that
would libel, slander or disparage you.

Indemnification

     For so long as you are employed by the Company pursuant to this Agreement
and at all times thereafter, the Company shall indemnify and hold you harmless
for acts and omissions in your capacity as Executive Vice President in
accordance with the Company’s bylaws.

General Provisions

     This Agreement and the other documents referred to herein represent the
entire agreement between you and the Company with respect to the relationship
contemplated by this Agreement and supersede any earlier agreement, written or
oral, with respect to the subject matter thereof. You hereby acknowledge that
you are not subject to any obligation which would in any way restrict the
performance of your duties hereunder. You may not assign this Agreement without
the Company’s consent.

     This Agreement will be governed by and construed in accordance with the law
of the State of New York applicable to contracts made and to be performed
entirely within that State.

     The Group may withhold from any payment provided in this Agreement any
taxes that are required to be withheld under any law, rule or regulation.

     If any provision of this Agreement is found by any court of competent
jurisdiction (or legally empowered agency) to be illegal, invalid or
unenforceable for any reason, then the provision will be amended automatically
to the minimum extent necessary to cure the illegality or invalidity and permit
enforcement and the remainder of this Agreement will not be affected.

     This Agreement is in consideration of the mutual covenants contained in it.
You and the Group acknowledge the receipt and sufficiency of the consideration
to this Agreement and intend this Agreement to be legally binding.

     Any provision of this Agreement may be amended or waived but only if the
amendment or waiver is in writing and signed, in the case of an amendment, by
you and the Company or, in the case of a waiver, by the party that would have
benefited from the provision waived. Except as this Agreement otherwise
provides, no failure or delay by you or the Group to exercise any right or
remedy under this

 



--------------------------------------------------------------------------------



 



Agreement will operate as a waiver, and no partial exercise of any right or
remedy will preclude any further exercise.

     This Agreement will be binding on, inure to the benefit of and be
enforceable by the parties and their respective heirs, personal representatives,
successors and assigns. This Agreement does not confer any rights, remedies,
obligations or liabilities to any entity or person other than you and the
Company and your and the Company’s permitted successors and assigns, although
this Agreement will inure to the benefit of the Group.

     This Agreement may be executed in counterparts, each of which will
constitute an original and all of which, when taken together, will constitute
one agreement. However, this Agreement will not be effective until the date both
parties have executed this Agreement.

     

  Very truly yours,
 
   

  COMPUTER ASSOCIATES INTERNATIONAL, INC.
 
   

  /s/ Andrew G Goodman

   

  Name: Andrew G. Goodman

  Title: Senior Vice President, HR
 
   
Accepted and agreed to:
   
 
   
/s/ Mark Barrenechea
   

--------------------------------------------------------------------------------

   
Mark Barrenechea
   

 



--------------------------------------------------------------------------------



 



APPENDIX

“Cause” means any of the following:

1. Your failure to perform your duties and responsibilities to the Group under
this Agreement (other than any such failure resulting from your incapacity due
to physical or mental illness) that, if capable of being cured, has not been
cured within fifteen (15) days after written notice is delivered to you by the
Company, which notice specifies in reasonable detail the manner in which the
Company believes you have not performed your duties and responsibilities.

2. Your engagement in conduct which is demonstrably and materially injurious to
the Group, or that materially harms the reputation or financial position of the
Group, unless the conduct in question was undertaken in good faith on an
informed basis with due care and with a rational business purpose and based upon
the honest belief that such conduct was in the best interest of the Group.

3. Your indictment or conviction of, or plea of guilty or nolo contendere to, a
felony or any other crime involving dishonesty, fraud or moral turpitude.

4. Your being found liable in any SEC or other civil or criminal securities law
action or entering any cease and desist order with respect to such action
(regardless of whether or not you admit or deny liability).

5. Your breach of your fiduciary duties to the Group which may reasonably be
expected to have a material adverse effect on the Group.

6. Your (i) obstructing or impeding, (ii) endeavoring to influence, obstruct or
impede or (iii) failing to materially cooperate with, any investigation
authorized by the Board or any governmental or self-regulatory entity (an
“Investigation”). However, your failure to waive attorney-client privilege
relating to communications with your own attorney in connection with an
Investigation shall not constitute “Cause”.

7. Your removing, concealing, destroying, purposely withholding, altering or by
any other means falsifying any material which is requested in connection with an
Investigation.

8. Your disqualification or bar by any governmental or self-regulatory authority
from serving in the capacity contemplated by this Agreement or your loss of any
governmental or self-regulatory license that is reasonably necessary for you to
perform your responsibilities to the Group under this Agreement, if a. the
disqualification, bar or loss continues for more than 30 days and b. during that
period the Group uses its good faith efforts to cause the disqualification or
bar to be lifted or the license replaced. While any disqualification, bar or
loss continues during your employment, you will serve in the capacity
contemplated by this Agreement to whatever extent legally permissible and, if
your employment is not permissible, you will be placed on leave (which will be
paid to the extent legally permissible).

9. Your unauthorized use or disclosure of confidential or proprietary
information, or related materials, or the violation of any of the terms of the
Company’s standard confidentiality policies and procedures, in the case of any
item identified in this clause which may reasonably be expected to have a
material adverse effect on the Group and that, if capable of being cured, has
not been cured within 15 days after written notice is delivered to you by the
Company, which notice specifies in reasonable detail the alleged unauthorized
use or disclosure or violation.

10. Your violation of the Group’s (i) Workplace Violence Policy or (ii) policies
on discrimination, unlawful harassment or substance abuse.

For this definition, no act or omission by you will be “willful” unless it is
made by you in bad faith or without a reasonable belief that your act or
omission was in the best interests of the Group.

 



--------------------------------------------------------------------------------



 



“Good Reason” means any of the following actions that occur after the date
hereof:



  1.   Any material and adverse change in your position with the Group;     2.  
Any reduction in your Salary;     3.   The Company’s material breach of this
Agreement;     4.   You resign for any reason on or after June 15, 2005;

provided that, no alleged action, reduction or breach set forth above in clauses
(1) through (3) above shall be deemed to constitute “Good Reason” unless such
action, reduction or breach remains uncured, as the case may be, after the
expiration of thirty (30) days following delivery to the Company from you of a
written notice, setting forth such course of conduct deemed by you to constitute
“Good Reason.”

 



--------------------------------------------------------------------------------



 



EXHIBIT A

SEPARATION AGREEMENT AND GENERAL CLAIMS RELEASE

          Computer Associates International, Inc., on behalf of its officers,
directors, shareholders, employees, agents, representatives, parents,
subsidiaries, legal entities in or outside the United States, affiliates,
divisions, successors and assigns (hereinafter collectively referred to as the
“Company”) and “I” [___] agree as follows:

1. I acknowledge that the Company advised me to read this agreement (the
“Agreement”) and carefully consider all of its terms before signing it. The
Company gave me 21 calendar days to consider this Agreement. I acknowledge that:



  (a)   To the extent I deemed appropriate, I took advantage of this period to
consider this Agreement before signing it;     (b)   I carefully read this
Agreement;     (c)   I fully understand it;     (d)   I am entering into it
knowingly and voluntarily;     (e)   The Company advised me to discuss this
Agreement with my attorney (at my own expense) before signing it and I decided
to seek legal advice or not seek legal advice to the extent I deemed
appropriate; and,     (f)   I understand that the waiver and release contained
in this Agreement does not apply to any rights or claims that may arise after
the date that I execute the Agreement.

2. I understand that I may revoke this Agreement within seven (7) days after I
sign it by providing written notice on or before the seventh (7th) day after
signing this Agreement to Andrew Goodman, Divisional Sr. Vice President of Human
Resources, located at One Computer Associates Plaza, Islandia, New York, 11749.
I understand and agree that the Company will not send me any consideration
described in paragraph 4 below until the seven (7) day revocation period has
expired.

3. I understand that my employment with the Company ended [___] (the
“Termination Date”).

4. In exchange for my full acceptance of this Agreement, the Company will pay me
the following consideration:

     (a) the sum of $[___] DOLLARS and NO CENTS as a separation payment
(“Separation Payment”); and,

     (b) the sum of $[___] DOLLARS and NO CENTS to assist me in continuing my
medical insurance coverage (“COBRA Assistance Payment”).1



--------------------------------------------------------------------------------

1   I understand that if I wish to continue my medical insurance coverage
pursuant to COBRA that I must elect COBRA coverage (by following the procedure
set forth in the COBRA notice that I will receive from ADP for making such an
election) within the timeframes specified in the COBRA notice. I further
understand that my signature on this agreement is NOT a COBRA election.

 



--------------------------------------------------------------------------------



 



I understand and agree that the Company will make normal withholdings from the
Separation Payment and the COBRA Assistance Payment for things such as federal,
state and local taxes. I further understand that the combined amount of the
Separation Payment and the COBRA Assistance Payment will be made in one lump sum
payable on the first full payroll cycle following my return of this executed
Agreement to the Company and the expiration of the seven (7) day revocation
period referenced in paragraph 2 of this Agreement.

5. To the greatest extent permitted by law, I release the Company from any and
all known or unknown claims and obligations of any nature and kind, in law,
equity or otherwise, arising out of or in any way related to agreements, events,
acts or conduct at any time prior to and including the date I execute this
Agreement. The claims I am waiving and releasing under this Agreement include,
but are not limited to, any claims and demands that directly or indirectly arise
out of or are in any way connected to my employment with the Company or the
Company’s termination of my employment; any claims or demands related to salary,
bonuses, commissions, stock, stock options, or any other ownership interest in
the Company; and, any claims under Title VII of the Civil Rights Acts of 1964,
the Age Discrimination in Employment Act, the Americans with Disabilities Act,
the Family and Medical Leave Act, the Fair Labor Standards Act and any other
federal law, state law, local law, country law, common law, or any other
statute, regulation, or law of any type. I also waive any right to any remedy
that has been or may be obtained from the Company through the efforts of any
other person or any government agency.

The Company acknowledges that neither the Company nor any of its senior
executives are aware of any claims or causes of action arising on or prior to
the date of this Agreement against me arising from my employment relationship
with the Company.

6. I understand and agree that the waiver and release of claims contained in
paragraph 5 of this Agreement shall not apply to any of the following:



  a.   Any rights I may have to continued health or dental benefits under a
Company-sponsored benefit plan. Any such benefits shall be governed by the terms
of the specific benefit plan under which such benefits are provided;     b.  
Any rights I may have pertaining to the exercise of vested stock options granted
under a stock option plan administered by the Company. Any such vested options
will be governed by the terms of the stock option plan and grant agreements
under which such options were granted (and any amendments thereto, including the
amendments contemplated under the employment letter between the Company and me,
dated March 7, 2005 (the “Employment Agreement”));     c.   Any rights in the
nature of indemnification which I may have with respect to claims against me
relating to or arising out of my employment with the Company in accordance with
the Company’s bylaws and applicable law;     d.   Any rights I may have for
coverage under the Company’s Director and Officer insurance policy;     e.   Any
rights I may have to obtain contributions, as permitted by law, in the event of
a judgment against me for any act for which the Company and I are determined to
be jointly liable;     f.   Any rights I may have related to payment for accrued
but unused vacation as of the Termination Date;     g.   Any rights I may have
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”);     h.   Any
rights I may have related to vested monies that I may have within the Company’s
401(k) plan;

 



--------------------------------------------------------------------------------



 



  i.   Any rights I may have related to monies that I may have within the
Company’s Employee Stock Purchase Plan;     j.   Any claim I may have to
reimbursement of business-related expenses that I incurred while performing my
job for the Company. Such amounts will be paid if deemed owing in accordance
with Company policy

7. I acknowledge that the Company is under no obligation to make the payments or
provide the benefits being provided to me pursuant to paragraph 4 of this
Agreement, and that the Company will do so only subject to my agreement to, and
compliance with, the terms of this Agreement. I agree and acknowledge that if I
breach any of the provisions of this Agreement, I will be required to
immediately reimburse to the Company the Separation Payment and COBRA Assistance
Payment and all of my options that are then-outstanding will be immediately
forfeited.

8. I understand and agree that I will not voluntarily participate in any other
investigation, suit or proceeding by any other individual or agency, state or
federal, against the Company except as is required by law. Nothing in the
preceding sentence shall prohibit me from testifying pursuant to subpoena or
from speaking to the Securities and Exchange Commission, U.S. Attorney’s Office
or Federal Bureau of Investigation in connection with any inquiry they may be
conducting into the Company’s business practices. I further warrant that I have
not filed, and will not make or file, any claim, charge, or lawsuit relating to
my employment with the Company or any event that occurred prior to my execution
of this Agreement.

9. I understand and agree that I will not say that this Agreement is an
admission of guilt or wrongdoing by the Company and I acknowledge that the
Company does not believe or admit that it has done anything wrong. I also will
not do anything to criticize, denigrate, or disparage the Company.

10. I certify that I have complied with the provisions of the Employment and
Confidentiality Agreement (or similar agreement) that I signed when I began
working for the Company (the “Employee Agreement”) and that I have not done or
in any way been a party to, or knowingly permitted, any of the following;



  a.   disclosure of any confidential matters or trade secrets of the Company;  
  b.   retention of any confidential materials (including product and marketing
information, development documents or materials, drawings, or other intellectual
property) created or used by me or others during my employment;     c.   copying
any of the above; and,     d.   retention of any materials or personal property
(including any documents or other written materials, or any items of computer or
other hardware, or any software) belonging to, or in the possession of the
Company.

11. I understand and agree that I have a continuing obligation to preserve as
confidential (and not to reveal to anyone or use, for myself or anyone else) any
trade secret, know-how or confidential information created or learned by me
during my employment with the Company. By signing this Agreement, I confirm my
promise to comply with each and every one of the obligations that I undertook in
the Employee Agreement; provided, however, that, in accordance with the
Employment Agreement, the covenant not to compete contained in Section 9(i) of
the Employee Agreement is hereby amended to specifically limit the businesses
considered to “engage in any business activities that are competitive with the
business activities of the Company or those of its subsidiary or parent
companies” to the following: IBM, Microsoft Corp., BMC Software, Quest and EMC.
I expressly confirm that I know of no reason why any promise or obligation set
forth in the Employee Agreement should not be fully enforceable against me. I
understand that the terms of the Employee Agreement, as amended herein, are
incorporated into this Agreement by reference.

12. I agree that if a court of law determines that I have breached a promise
that I make under this Agreement that I will be obligated to pay the reasonable
attorney’s fees and any damages the Company

 



--------------------------------------------------------------------------------



 



may incur as a result of or related to such breach. I acknowledge that any
actual or threatened violation of Paragraphs 10 or 11 would irreparably harm the
Company, and that the Company will be entitled to an injunction (without the
need to post any bond) prohibiting me from committing any such violation.

13. I agree that in the future I will not apply for or seek employment with the
Company. I understand and agree that if I seek employment with the Company and I
am hired, that the Company will have a legitimate and valid reason to terminate
my employment as part of the consideration that it will receive in connection
with this Agreement.

14. This Agreement, the Employment Agreement and the Employee Agreement contain
the entire agreement between me and the Company regarding the subjects addressed
herein, and may be amended only by a writing signed by myself and the Company’s
Divisional Sr. Vice President of Human Resources. I acknowledge that the Company
has made no representations or promises to me other than those in this
Agreement. If any one or more of the provisions of this Agreement is determined
to be illegal or unenforceable for any reason, such provision or other portion
thereof will be modified or deleted in such manner as to make this Agreement, as
modified, legal and enforceable to the fullest extent permitted under applicable
law.

15. I agree that if I am notified that any claim has been filed against me or
the Company that relates to my employment with the Company, I will provide
prompt written notice of the same to the Company, and shall cooperate fully with
CA in resolving any such claim. Further, I agree that I will make myself
reasonably available to CA representatives in connection with any and all
claims, disputes, negotiations, investigations, lawsuits or administrative
proceedings relating to my tenure with CA. I further agree that I will provide
the Company with any information and/or documentation in my possession or
control that it may request in connection with any and all claims, disputes,
negotiations, investigations, lawsuits or administrative proceedings related to
my tenure with the Company. I further agree that if requested to do so by the
Company, I will provide declarations or statements to CA, will meet with
attorneys or other representatives of CA, and will prepare for and give
depositions or testimony on behalf of CA relating to any claims, disputes,
negotiations, investigations, lawsuits or administrative proceedings related to
my tenure with the Company. I understand and agree that to the extent my
compliance with the terms of this paragraph 15 requires me to travel or
otherwise incur expenses, the Company will reimburse me for any such reasonable
expenses that I incur. Finally, I understand that subject to and in accordance
with applicable law and the Company’s bylaws, the Company agrees to indemnify me
with respect to any action, suit or proceeding to which I am made or threatened
to be made a party that arises out of my good faith performance of my job
responsibilities with the Company.

16. This Agreement binds my heirs, administrators, representatives, executors,
successors, and assigns, and will inure to the benefit of the Company.

17. This Agreement shall be governed by and, for all purposes, construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed in such state. The federal or state courts of the State of
New York shall have sole and exclusive jurisdiction over any claim or cause of
action relating to this Agreement, my employment with the Company, or my
separation from the Company. I will accept service of process as provided under
New York law or by registered mail, return receipt requested, and waive any
objection to personal jurisdiction over me in the state or federal courts of the
State of New York.

18. I understand and agree that the terms and conditions of this Agreement are
confidential. Prior to the date this Agreement becomes publicly available, I
will hold these terms and conditions in strict confidence and not disclose the
content of this Agreement to anyone, except my immediate family, as required by
law, or as necessary to obtain financial or legal advice. My violation of this
promise will be considered a material breach of this Agreement.

 



--------------------------------------------------------------------------------



 



19. California Employees. I further agree that by signing this Agreement that I
am waiving all rights under section 1542 of the Civil Code of California. This
section reads as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

Notwithstanding the provisions of section 1542, and for the purpose of
implementing a full and complete release and discharge of the Company, I
expressly acknowledge that this Agreement is intended to include in its effect,
without limitation, all claims that I do not know or suspect to exist in my
favor at the time of execution hereof, and that this Agreement contemplates the
extinguishment of any such claim or claims. This Agreement shall be and remain
in effect as a full and complete general release notwithstanding the discovery
or existence of any additional or different facts.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE TO FOLLOW

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREFORE, the Company has caused this instrument to be executed
in its corporate name, by an individual with full authorization to act on its
behalf. Further, I sign my name and enter this Agreement on behalf of myself, my
legal representatives, executors, heirs and assigns.

          EMPLOYEE    
 
       
BY:
       

       

  EMPLOYEE SIGNATURE    
 
       
 
              EMPLOYEE NAME – PRINTED   DATE

Sworn and subscribed before me this the                      day of
                                        , 200     .

     
By:
   

   

  Notary Public
 
    NOTARIAL STAMP OR SEAL



--------------------------------------------------------------------------------

      COMPUTER ASSOCIATES INTERNATIONAL, INC.
 
   
BY:
   

   

  ANDREW GOODMAN
SENIOR VICE PRESIDENT – HUMAN RESOURCES
 
   
DATE:
   

   

 